Title: To Alexander Hamilton from Robert Morris, 9 September 1797
From: Morris, Robert
To: Hamilton, Alexander


Hills near Philada. Septr. 9th. 1797
Dear Sir
I have received your favour of the 29th. with the Papers enclosed therewith and should have acknowledged the receipt of them immediately but that I observed you had inserted a larger Sum as the bala. of my Note than I thought could be due thereon & lest you may not have kept a regular acct of the payments I have made on that account I wrote Mr Cottringer to make an extract from My Books & you will find it herein. I wish I could remit you the balance, but that is not yet in my power, I hope it may [be] soon.
I was much disappointed at not seeing you when in Philada. I went thither on purpose one Sunday Morning & sent my Son Charles to every place I could think of to bring you to dine with us, but he was unsuccessful and I regretted it much & more so afterwards when I found you had departed without giving me a call at this place.
I am most truly your obedt. Servant
Robt Morris
Colo. Hamilton
